SHEARN, J.
It appeared without contradiction that the plaintiff was discharged by his employer, as well as by the receiver of the employer, and therefore there was no question for the jury on the issue of discharge. While the employer was not responsible for the act of the receiver, he was, of course, answerable for his own act. The dam*199ages, however, should have been assessed by the jury. They were not a mere matter of computation. Plaintiff’s salary in his new employment was $22 a week. He testified that he worked on the average only about three-quarters of the day; that “I received about $16 and $17, because I worked three-quarters time”; that he worked “mostly three-quarters time.” This indefinite testimony did not afford the basis for a mathematical computation of the damages by the court. The damages should have been assessed by the jury. That was what the jury was there for.
Judgment reversed, and a new trial ordered, with costs to appellant to abide the event. All concur.